Citation Nr: 1532692	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  12-27 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a heart condition, claimed as angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from October 1985 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen a previously denied claim for service connection for tinnitus, and denied service connection for angina.  The matter has since been transferred to the RO in Atlanta, Georgia.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).  It is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his October 2012 VA Form 9 substantive appeal, the Veteran indicated he wanted to testify at a videoconference hearing before a Veterans Law Judge of the Board.  Correspondence dated February 2014 indicates that this VA Form 9 was temporarily lost.  A second VA Form 9 was submitted in July 2014, in which the Veteran stated that he did not want a hearing.  However, in a July 2015 motion, the Veteran's representative reiterated that the Veteran wished to testify at a videoconference hearing.  Therefore, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




